TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 2, 2019



                                       NO. 03-18-00666-CV


                 Entergy Texas, Inc.; Southwestern Public Service Company;
                    and Texas Industrial Energy Consumers, Appellants

                                                  v.

                         Public Utility Commission of Texas, Appellee




      APPEAL FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
  DISMISSED ON APPELLANT’S MOTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on September 27, 2018. Appellants

Entergy Texas, Inc.; Southwestern Public Service Company; and Texas Industrial Energy

Consumers have filed a motion to dismiss, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion, vacates the trial

courts judgment, and renders judgment dismissing the underlying cause. Appellants shall pay all

costs relating to this appeal, both in this Court and in the court below.